Case 8:18-cv-02869-VMC-CPT Document 104 Filed 08/01/19 Page 1 of 3 PageID 958



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

THE HURRY FAMILY REVOCABLE TRUST;                       CASE NO.: 8:18-cv-02869-VMC-CPT
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; ALPINE SECURITIES
CORPORATION,

       Plaintiffs,

vs.

CHRISTOPHER FRANKEL,

      Defendant.
___________________________________/


CHRISTOPHER FRANKEL,

       Counter-claimant,

vs.

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; ALPINE SECURITIES
CORPORATION,

       Counter-defendants.



  COUNTER-DEFENDANTS’ MOTION TO STRIKE FRANKEL’S COUNTERCLAIM

                        TO SECOND AMENDED COMPLAINT
       Counter-defendants, Cayman Securities Clearing and Trading LTD, the Hurry Family

Revocable Trust, Scottsdale Capital Advisors, and Alpine Securities Corporation (collectively the

“Hurry Parties”), move to strike Defendant and Counter-claimant Christopher Frankel’s

(“Frankel”) Counterclaim to Second Amended Complaint [Dkt. 95], and state as follows:


                                               1
Case 8:18-cv-02869-VMC-CPT Document 104 Filed 08/01/19 Page 2 of 3 PageID 959



         On January 11, 2019, this Court entered a Case Management Report, the purpose of

which is to “discourage wasteful pretrial activities, and to secure the just, speedy, and

inexpensive determination of the action.” [Dkt. 29]. Consequently, the Case Management

Report expressly prohibited the parties from amending their pleadings after February 15, 2019.

[Id.].

         As of February 15, 2019, Frankel had a filed Counterclaim before this Court with a single

counterclaim for declaratory relief. [Dkt. 14].

         On July 3, 2019, the Court denied Frankel’s Motion to Dismiss Plaintiffs’ Second

Amended Complaint, stating: “Defendant Christopher Frankel is directed to file his answer to

the second amended complaint by July 16, 2019.” [Dkt. 91] (Emphasis added).

         Notwithstanding the express order in the Case Management Report prohibiting the

amendment of pleadings, and the Court’s July 3, 2019 ruling that ordered Frankel to “answer”

the second amended complaint, Frankel included a new counterclaim for malicious prosecution

with his answer. [Dkt. 95].

         Frankel’s improper attempt to plead a new counterclaim less than one month before the

close of discovery is precisely the type of pretrial gamesmanship that the Case Management

Report is meant to prevent. The Hurry Parties have had and will have no time to conduct

adequate discovery into this new counterclaim before discovery closes on August 9. If Frankel

truly wants to bring a malicious prosecution claim, then it should be brought as a separate

lawsuit and not in violation of this Court’s Case Management Report.

         For the reasons stated above, the Hurry Parties respectfully request that the Court strike

Frankel’s Counterclaim to Second Amended Complaint as untimely and in violation of the Case

Management Report and the Court’s July 3 order to answer the second amended complaint.



                                                  2
Case 8:18-cv-02869-VMC-CPT Document 104 Filed 08/01/19 Page 3 of 3 PageID 960



       Dated this 1st day of August 2019.

                                            /s/ Jordan Susman
                                            Charles J. Harder, Esq.
                                            Jordan Susman, Esq.
                                            HARDER LLP
                                            132 South Rodeo Drive, Fourth Floor
                                            Beverly Hills, CA 90212-2406
                                            Tel: (424) 203-1600
                                            Fax: (424) 203-1601
                                            E-mail: charder@harderllp.com
                                            E-mail: jsusman@harderllp.com

                                            Kenneth G. Turkel – FBN 867233
                                            Shane B. Vogt – FBN 257620
                                            BAJO | CUVA | COHEN | TURKEL
                                            100 North Tampa Street, Suite 1900
                                            Tampa, Florida 33602
                                            Tel: (813) 443-2199
                                            Fax: (813) 443-2193
                                            E-mail: kturkel@bajocuva.com
                                            E-mail: svogt@bajocuva.com

                                            Attorneys for Plaintiffs




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 1, 2019, the foregoing document was filed with the
Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                            /s/ Jordan Susman
                                            Attorney




                                               3
